DETAILED ACTION

1. It is hereby acknowledged that 17/378078 the following papers have been received and placed of record in the file: Remark date 08/02/21

2. The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
3.        The information disclosure statement (IDS), submitted on 08/02/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Specification
4.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
5.  Claims 1-27 are objected to because of the following informalities:  Claim 1 explains communication cycles (Cl, C2, C3).  It is unclear what C1, C2, C3 are being used for since they are not being used further in the claims.   
Claims 10-13, it is unclear if these claims are meant to depend on claim 1 or are they supposed to be independent claims, since claim 10 seems to be a method claim and claim 12 explains a computer program.  These claims also seem to have similar limitations as independent claim 1. 
Claims 21-24, it is unclear if these claims are meant to depend on claim 14. For similar reason as explained above. 
Claims 25-27 it is unclear if these claims are meant to depend on claim 1. For the similar reason explained above.  Appropriate correction is required.
Claim 14 explains “…subscriber unit having an identifier that is specific there to and comprising: receiver means arranged…”, It is unclear what is meant by this limitation.  The limitation leaves one guessing if the identifier is part of the subscriber unit or part of a frame or some other meaning.  The specification does not seem to provide further explanation.  (see paragraphs [0042], [0043], [0127] )  




Examiner’s Note:

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Nabetani et al(US 2017/0026162) explains  an access point holding a frame to be transmitted performs CCA processing under CSMA/CA and acquires a transmission right to a wireless medium. That is, the access point performs carrier sense for a period of a fixed time (here, a DIFS time) and a randomly determined backoff time, and determines that the wireless medium (CCA) is idle when detecting no reception signal having a level upper than a threshold, for example, and then, acquires a transmission right. In TXOP based on the acquired transmission right, the access point transmits an RTS frame to the relay station. The transmitter address (TA) of the RTS frame is the address of the access point , and the receiver address (RA) of the RTS frame is the relay station. In the Duration field of the RTS frame , a medium reservation time is set. As an example, a time required after completion of transmission of the RTS frame is calculated and the calculated value or larger is set. For example, a value of a time period from completion of transmission of the RTS frame to a time at which an SIFS time and an ACK frame length has elapsed since completion of transmission of the data frame  (that is, it is assumed that an ACK frame is received after elapse of an SIFS time since completion of transmission of the data frame ) may be set.  
Rico Alvarino et al(US 10477537) explains DL-centric subframe may also include a common UL portion. The common UL portion may sometimes be referred to as an UL burst, a common UL burst, and/or various other suitable terms. The common UL portion  may include feedback information corresponding to various other portions of the DL-centric subframe. For example, the common UL portion may include feedback information corresponding to the control portion . Non-limiting examples of feedback information may include an ACK signal, a NACK signal, a HARQ indicator, and/or various other suitable types of information. The common UL portion  may include additional or alternative information, such as information pertaining to random access channel (RACH) procedures, scheduling requests (SRs), and various other suitable types of information. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-3905.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-7784.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478